Name: Commission Regulation (EEC) No 3076/84 of 5 November 1984 amending Regulation (EEC) No 2226/78 laying down detailed rules for the application of intervention measures in the beef and veal sector with regard to the storage of certain quarters
 Type: Regulation
 Subject Matter: trade policy;  health;  animal product;  food technology
 Date Published: nan

 6. 11 . 84 Official Journal of the European Communities No L 289/5 COMMISSION REGULATION (EEC) No 3076/84 of 5 November 1984 amending Regulation (EEC) No 2226/78 laying down detailed rules for the application of intervention measures in the beef and veal sector with regard to the storage of certain quarters Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (d) thereof, Whereas, pursuant to Article 6 of Commission Regula ­ tion (EEC) No 2226/78 (2), as last amended by Regula ­ tion (EEC) No 2857/84 (3), intervention agencies may buy in only meat classified in accordance with the Community scale for the classification of carcases of adult bovine animals ; whereas, in order to ensure better management of the stocks and in particular to facilitate the resale thereof, intervention agencies should be required to store separately, in accordance with their classification and in easily recognizable lots, the products which they buy in ; whereas, in order to phase in this requirement, the provision concerned should initially apply to hindquarters, whether bought in separately or as part of a carcase or half-carcase ; Article 1 The following paragraph 5 is hereby added to Article 9 of Regulation (EEC) No 2226/78 : *5 . Intervention agencies shall store separately, in accordance with their conformation class and in easily recognizible lots, bone-in hindquarters presented in accordance with Article 6 (2). Separate accounts shall be kept for such products.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 24. 0 OJ No L 261 , 26. 9 . 1978, p. 5. (s) OJ No L 270, 11 . 10 . 1984, p. 13 .